Citation Nr: 0819465	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for emphysema with 
interstitial fibrosis, pleural plaques and calcification due 
to asbestos exposure, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.  This case has been advanced on the Board's 
docket in accordance with the provisions of 38 C.F.R. Section 
20.900 (c) (2007).  


FINDINGS OF FACT

1.  Prior to November 28, 2006, the veteran's emphysema with 
interstitial fibrosis, pleural plaques and calcification due 
to asbestos exposure, was not manifested by FEV-1 of 40 to 55 
percent predicted; FEV1/FVC of 40 to 55 percent; DLCO(SB) of 
40 to 55 percent predicted; FVC of 50 to 64 percent 
predicted; or maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardio-respiratory 
limitation.

2.  From November 28, 2006 to April 9, 2007, the veteran's 
emphysema with interstitial fibrosis, pleural plaques and 
calcification due to asbestos exposure, was manifested by PFT 
findings including DLCO(SB) of 51 percent predicted.  The 
condition was not manifested by FEV1 less than 40 percent 
predicted; FEV1/FVC less than 40 percent; DLCO(SB) less than 
40 percent predicted; FVC less than 50 percent predicted; 
maximum exercise capacity of less than 15 ml/kg/minute oxygen 
consumption with cardio-respiratory limitation; cor pulmonale 
or pulmonary hypertension; or requirement of outpatient 
oxygen therapy.

3.  From April 10, 2007, the veteran's emphysema with 
interstitial fibrosis, pleural plaques and calcification due 
to asbestos exposure, required outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  Prior to November 28, 2006, the criteria for a disability 
rating in excess of 30 percent for emphysema with 
interstitial fibrosis, pleural plaques and calcification due 
to asbestos exposure, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Codes 6603, 6833 (2007).
 
2.  From November 28, 2006 to April 9, 2007, the criteria for 
a disability rating of 60 percent, but no higher, for 
emphysema with interstitial fibrosis, pleural plaques and 
calcification due to asbestos exposure, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes 6603, 6833 (2007).

3.  From April 10, 2007, the criteria for a disability rating 
of 100 percent, for emphysema with interstitial fibrosis, 
pleural plaques and calcification due to asbestos exposure, 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6603, 6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a number of letters 
sent to the veteran between May 2004 and August 2006, which 
fully addressed all four notice elements.  The information 
contained in the relevant letters informed the veteran of 
what evidence was required to substantiate a claim for an 
increased disability rating.  The veteran was also notified 
of his and VA's respective duties for obtaining evidence, and 
was asked to submit evidence and/or information in his 
possession to the agency of original jurisdiction (AOJ).  

The first notice letter was sent before the initial AOJ 
decision in this matter, thus the Board finds that there was 
no prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is either rendered 
moot to the extent of any denial of the claim decided below; 
and shall be addressed by the RO to the extent of any grant.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claim 
throughout the appeal in the respective statement of the case 
and in the supplemental statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records; 
and post-service VA and private medical records of treatment.  
There is no indication that any other treatment records exist 
that should be requested and which have not already been 
requested, or that any pertinent evidence has not been 
received.  Also, the veteran was afforded appropriate VA 
examinations during the pendency of the claim on appeal.

The Court recently provided guidance concerning required 
notice in increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Adequate VCAA notice in an 
increased rating claim must inform the claimant that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.
 
In this case, a May 2004 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his respiratory disability, and the effect that worsening has 
on his employment and daily life.  Between this letter and 
others on file, the RO apprised the veteran that he should 
submit any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  They also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  The RO informed the 
veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his disability in the 
December 2005 Statement of the Case.  Additionally, the 
veteran has participated in the appeals process and has 
demonstrated actual knowledge of the evidence needed to 
substantiate his claim.  

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).   In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  When a disability is not specifically listed the 
rating schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (2007). 

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board acknowledges, however, that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In fact, in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record, and 
has awarded separate staged ratings on this basis.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The RO has evaluated the appealed disability rating under 
rating criteria for evaluating the respiratory system found 
at 38 C.F.R. § 4.97 (2007).  Specifically, the RO has rated 
the veteran's emphysema with interstitial fibrosis, pleural 
plaques and calcification due to asbestos exposure as 30 
percent disabling  under 38 C.F.R. § 4.97, Diagnostic Code 
6833-6603.  The hyphenated diagnostic code indicates that 
asbestosis, which is evaluated under Diagnostic Code 6833, is 
the service-connected disorder, and that pulmonary emphysema, 
which is evaluated under Diagnostic Code 6603, is a residual 
condition.    

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, asbestosis is 
rated on criteria based in part on findings from pulmonary 
function testing (PFT); and is rated under the General Rating 
Formula for Interstitial Lung Disease, which provides for the 
following ratings (citing only for the pertinent schedular 
ratings of 30 percent or more) for the cited criteria:

A 30 percent disability rating is warranted for FVC 
(forced vital capacity)  of 65 to 74 percent 
predicted, or a DLCO (SB) [Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath 
Method] of 56 to 65 percent predicted. 

A 60 percent disability rating is warranted for FVC 
of 50 to 64 percent predicted, or; DLCO (SB) of 40 
to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardio-respiratory limitation. 

A 100 percent disability rating is warranted for 
demonstrated evidence of an FVC of less than 50 
percent of predicted value, or; DLCO (SB) of less 
than 40 percent of predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption 
with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary 
hypertension, or; requires outpatient oxygen 
therapy.

38 C.F.R. § 4.97, Diagnostic Code 6833.
 
Under 38 C.F.R. § 4.97, Diagnostic Code 6603, pulmonary 
emphysema is rated on criteria based in part on findings from 
pulmonary function testing (PFT).  Under that code the 
following ratings (citing only for schedular ratings of 30 
percent or more) are provided for the cited criteria:

A 30 percent disability rating is warranted for 
FEV-1 (forced expiratory volume in one second) of 
56 to 70 percent of predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO from 56 to 65 percent of 
predicted. 

A 60 percent disability rating is warranted for 
FEV-1 of 40 to 55 percent of predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO is 40 to 55 
percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio-
respiratory limit). 

A 100 percent disability rating is warranted for 
FEV-1 of less than 40 percent of predicted value, 
or; the FEV-1/FVC ratio is less than 40 percent, 
or; DLCO is less than 40 percent predicted, or; 
maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy. 

38 C.F.R. § 4.97, Diagnostic Code 6603.

For VA purposes, only post-bronchodilation results may be 
considered.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  During 
the course of the veteran's appeal, VA amended the schedule 
of ratings for the respiratory system at 38 C.F.R. § 4.97, 
for the purpose of adding guidelines for the evaluation of 
certain respiratory conditions.  The amendment became 
effective October 6, 2006, but only applies to claims 
received on or after this date.  71 Fed. Reg. 52,458-52,460 
(Sept. 6, 2006).  Therefore those amendments do not apply to 
the claim on appeal, which the veteran filed before that 
date.  Of note, these amendments codify the general rule that 
when evaluating based on PFTs, post-bronchodilator results 
are used in applying the evaluation criteria (unless those 
results were poorer than the pre-bronchodilator results, in 
which case, use the latter results).  38 C.F.R. § 4.97(d)(5).

In connection with the veteran's May 2004 claim for an 
increased rating for his service-connected emphysema with 
interstitial fibrosis, pleural plaques and calcification due 
to asbestos exposure, the claims file contains a number of  
reports of pulmonary function tests dated between July 2003 
and December 2006.

During a July 2003 VA respiratory system examination, the 
veteran reported that he had a cough sometimes productive of 
green-yellow mucus.  The report contains pulmonary function 
test findings from both before and post-bronchodilator 
therapy.  The pulmonary function test revealed an FVC of 86 
percent predicted post-bronchodilator therapy; an FEV1 of 81 
percent predicted post-bronchodilator; an FEV1/FVC ratio of 
66 percent post-bronchodilator therapy; and DLCO was 64 
percent predicted.  The examiner found that the test findings 
represented mild obstructive airways disease with a 
borderline bronchodilator response.  At the time of the 
examination, the veteran's medication included Albuterol and 
Atrovent inhalers.  On review of systems, the heart had 
regular rate and rhythm.  

The report concluded with an impression, which in pertinent 
part, included that the veteran had a history of asbestos 
exposure with pleural plaquing noted on chest X-ray and 
abdominal CT scan; PFTs represented mild obstructive airways 
with borderline bronchodilator response; calcified pleural 
plaque was noted on X-ray, likely due to asbestos exposure as 
well.

The report of a November 2003 VA respiratory system 
examination shows the veteran reported having significant 
shortness of breath that had worsened over the last year; and 
a positive intermittent dry cough.  He also reported having 
night sweats.  He reported that he could not climb a flight 
of stairs without stopping. 

The examination report noted that a CT scan of the chest in 
October 2003 revealed bilateral pleural calcifications, 
bilateral pleural plaques and fibrosis in both lung bases 
compatible with the clinical diagnosis of asbestos exposure; 
centrilobular emphysema in both lungs; bullous emphysema in 
both upper lobes; calcified density in the right apex 
probably granuloma.  The examiner noted that the most recent 
chest X-ray revealed pleural or extra-pleural density in the 
lateral aspect of the mid portion of the right hemithorax 
compatible with the history of calcified pleural plaque; mild 
interstitial fibrosis in both lung bases, probable tiny 
granuloma in the right upper lobe.  

A PFT during the November 2003 VA examination revealed 
findings of pre- and post-bronchodilator therapy.  These 
findings included post-bronchodilator therapy findings for 
FVC of 83 percent predicted; FEV1 of 79 percent predicted; 
and FEV1/FVC of 68 percent.  The examiner opined that the 
findings represented mild obstructive airway disease, 
essentially unchanged from the study in July 2003.   

Examination findings included that the heart had regular rate 
and rhythm.  The examination report contains a diagnosis, 
which in pertinent part, diagnosed that an October 2003 CT 
scan clearly identified evidence of pleural plaquing, 
indicative of asbestos exposure; that the current symptoms 
included need for frequent rest periods, pacing of 
activities, and shortness of breath indicate significant 
impact of respiratory disease on the veteran's life.

A June 2004 VA respiratory system examination shows that the 
veteran was using two inhalers, Albuterol and Atrovent, for 
his respiratory symptoms.  He reported having daily episodes 
of shortness of breath, with dyspnea on exertion with most 
activities.  He reported that he had never been hospitalized 
for his respiratory condition.  

The report records findings from an April 2004 PFT test 
including post-bronchodilator therapy findings for FVC of 83 
percent predicted; FEV1 of 79 percent predicted; and DLCO of 
61 percent predicted.  The examiner opined that the findings 
represented mild obstructive airway disease, essentially 
unchanged from the study in July 2003.  The current examiner 
noted that the veteran had a risk for coronary artery 
disease, and was scheduled for an oxygen evaluation and the 
pulmonologist continued the bronchodilator therapy.

On examination the heart rate was 80 and regular, and the 
veteran had no murmur.  No diagnostic testing was performed 
but the examiner discussed a previous PFT test in July 2003, 
noting that decreased DLCO suggested a gas transfer 
abnormality.  The report contains a diagnosis of chronic 
obstructive pulmonary disease with asbestos-related fibrosis 
and pleural thickening.

A VA PFT was conducted in August 2004.  The findings included 
post-bronchodilator therapy findings for FVC of 86 percent 
predicted; FEV1 of 81 percent predicted; FEV1/FVC of 66 
percent; and DLCO of 64 percent predicted.  The impression 
was mild obstructive airways disease with significant 
bronchodilator response; decreased DLCO suggests a gas 
transfer abnormality.

The report of a December 2004 PFT noted that the veteran 
denied any active symptoms; and he was doing well on the 
regimen on which he was placed at the last visit: AeroBid and 
Foradil metered dose inhalers.  PFT findings included post-
bronchodilator therapy findings for FVC of 87 percent 
predicted; FEV1 of 79 percent predicted; FEV1/FVC of 64 
percent; and DLCO of 65 percent predicted.  

The examiner interpreted the results as showing that the 
FEV1/FVC ratio was reduced; the FEV1 was mildly reduced; the 
FVC was within normal limits; there was no significant 
bronchodilator response; the DLCO was reduced; flow volume 
loops indicated evidence of airflow obstruction with poor 
effort on the inspiratory limb; and mild obstructive 
ventilatory defect with gas transfer defect.  The assessment 
was that the veteran had mild obstructive airways disease 
with a significant bronchodilator response; he was doing well 
on the current regimen, and would continue.

A November 28, 2006 VA report of PFT showed the following 
post-bronchodilator therapy findings: FVC of 85 percent 
predicted; FEV1 of 80 percent predicted; FEV1/FVC of 66 
percent; and DLCO of 51 percent predicted.  After testing, 
the examiner noted that FVC was within normal limits; FEV1 
was mildly reduced; FEV1/FVC ration was reduced; there was no 
significant improvement after bronchodilator treatment; and 
the diffusing capacity for carbon monoxide was reduced.  The 
examiner concluded that spirometry revealed a mild 
obstructive defect without significant response to 
bronchodilator treatment; and that the decreased diffusing 
capacity indicated a gas transfer abnormality; and that 
compared with the November 2004 study, there had been a 
significant decrease in DLCO.

A VA progress note dated April 10, 2007 noted a past history 
of COPD, and that the veteran was on oxygen at night.  The 
veteran was also currently on inhaler medication.  The 
treatment provider noted that reports of computed tomography 
of the chest in June and December 2005 showed severe 
bilateral emphysematous changes with bullous disease.  The 
examiner discussed the PFT findings from November 2006. The 
treatment provider opined that the veteran's increased 
dyspnea on exertion was related to his underlying severe 
emphysema and continued smoking history.  The veteran was to 
continue is current regimen for the COPD, and to be evaluated 
to check for whether he needed oxygen for ambulation.

A VA progress note dated later in April 2007 noted that the 
veteran had dyspnea on exertion, and that the veteran was 
presently on oxygen for treatment of his respiratory 
disability. 

A January 2008 private hospital record shows that the veteran 
was treated for difficulty breathing, severe shortness of 
breath since the previous evening.  The emergency department 
report noted that the veteran was currently on a home oxygen 
regimen at 2 liters.  During the course of emergency 
department care, the veteran's oxygen was increased to 15 
liters on a nonbreather.  A history and physical report noted 
that the veteran became more short of breath about two to 
three days before.  The treatment provider interpreted X-rays 
as showing either an infiltrate or a mass of the right lung.  
The report contains an impression, which includes severe 
COPD.
 
The Board has reviewed the medical evidence on file, applying 
the pertinent  diagnostic criteria as discussed above.  In 
doing so, the Board finds that an increased rating is 
warranted as discussed below.  First, the medical evidence 
beginning with that contained in the November 2006 VA PFT 
report shows that the veteran's emphysema with interstitial 
fibrosis, pleural plaques and calcification due to asbestos 
exposure, meets the criteria for a 60 percent disability 
rating under Diagnostic Code 6603.  During that examination, 
the PFT showed that DLCO was 51 percent predicted.  Thus, as 
of that testing, the medical evidence shows a DLCO of between 
40 and 55 percent predicted, thereby warranting a 60 percent 
rating under Diagnostic Code 6603.  

As detailed earlier, there is no medical evidence prior to 
that date showing that the service-connected respiratory 
disability meets that criteria, or any other criteria of 
Diagnostic Codes 6603 or 6833 for an evaluation in excess of 
30 percent.  See 38 C.F.R. § 4.97, Diagnostic Codes 6603, 
6833.  

Second, the medical evidence beginning in April 2007, shows 
that the veteran was receiving outpatient oxygen therapy.  
Beginning with an April 10, 2007 VA progress note and 
thereafter, the record shows that the veteran was receiving 
oxygen therapy at home.  As such, under criteria of both 
Diagnostic Codes 6603 or 6833, he is entitled to a 100 
percent disability rating for the service-connected emphysema 
with interstitial fibrosis, pleural plaques and calcification 
due to asbestos exposure.  As detailed earlier, there is no 
medical evidence prior to the date of the April 2007 VA 
progress note showing that the veteran was receiving 
outpatient oxygen therapy, so as to warrant a 100 percent 
rating prior to that date.  Nor is there evidence prior to 
the April 2007 progress note, that the veteran would meet any 
criteria for a 100 percent disability rating under either of 
the pertinent diagnostic codes.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6833.   

In sum, at the November 2006 VA PFT, post-bronchodilator 
therapy findings showed FVC of 85 percent predicted; FEV1 of 
80 percent predicted; FEV1/FVC of 66 percent; and DLCO of 51 
percent predicted.  The last finding warrants a 60 percent 
disability rating under Diagnostic Code 6603.  No prior 
evidence warrants a disability rating in excess of 30 
percent.  The evidence at the time of the November 2006 VA 
PFT, however, does not show that the respiratory disability 
meets the criteria to warrant an evaluation in excess of 60 
percent.  Although there was a significant decrease in DLCO 
as compared with previous studies, these and other previous 
PFT findings do not meet the criteria under the relevant 
codes to warrant a rating in excess of 60 percent as of the 
date of the November 2006 VA PFT.  Further, only as of the 
date of the April 2007 VA progress note-showing oxygen use 
at night-does the veteran's condition due to his respiratory 
disability first warrant an evaluation in excess of 60 
percent; that is, only then does the condition warrant a 100 
percent disability rating.
   
There are no other records in the claims file containing any 
relevant evidence that would warrant an increase otherwise.  
In conclusion, the Board finds that for the service-connected 
emphysema with interstitial fibrosis, pleural plaques and 
calcification due to asbestos exposure, a grant of a 60 
percent evaluation, and no higher, is warranted for the 
period beginning from the time of the November 2006 VA PFT 
(November 28, 2006); and thereafter, a grant of a 100 percent 
evaluation is warranted for the period beginning from the 
time of the April 2007 VA progress note showing that the 
veteran was on oxygen at night (April 10, 2007).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Otherwise, the Board 
finds that the preponderance of the evidence is against 
assigning a higher schedular evaluation during any of the 
period under consideration.  38 C.F.R. § 4.3. 

Similarly, the Board finds no reason to refer the claim to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with the disability, 
to suggest that the veteran is not adequately compensated by 
the regular rating schedule.  VAOPGCPREC 6-96.  The medical 
evidence and testing do no support a claim on this basis.


ORDER

Prior to November 28, 2006, entitlement to a disability 
rating in excess of 30 percent for emphysema with 
interstitial fibrosis, pleural plaques and calcification due 
to asbestos exposure, is denied. 

As of November 28, 2006, entitlement to a disability rating 
of 60 percent, but no higher, is granted for emphysema with 
interstitial fibrosis, pleural plaques and calcification due 
to asbestos exposure, subject to the laws and regulations 
governing the payment of monetary benefits.

As of April 10, 2007, entitlement to a disability rating of 
100 percent is granted for emphysema with interstitial 
fibrosis, pleural plaques and calcification due to asbestos 
exposure, subject to the laws and regulations governing the 
payment of monetary benefits.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


